Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                  June 15, 2015

The Court of Appeals hereby passes the following order:

A15A1888. LAURIE SCHRADER v. KAREN SINCLAIR et al.

      Laurie Schrader filed this direct appeal from the superior court’s judgment in
favor of Karen and Garrett Sinclair for $6,150.75. Under OCGA § 5-6-35 (a) (6),
appeals in all actions for damages in which the judgment is $10,000.00 or less must
comply with the discretionary appeal procedures. Because this suit is an action for
damages and the judgment entered was less than $10,000.00, a discretionary
application was required under OCGA § 5-6-35. See Jennings v. Moss, 235 Ga. App.
357 (509 SE2d 655) (1998); see also Emerson v. Brookmere Homeowners Ass’n, 311
Ga. App. 371 n.1 (715 SE2d 775) (2011). Schrader’s failure to file an application for
discretionary appeal deprives us of jurisdiction over this direct appeal, which is
hereby DISMISSED.
                                       Court of Appeals of the State of Georgia
                                                                            06/15/2015
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.